DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 154 is allowable. Claims 156-157, 159-164, 168, and 170, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species (1)-(3), as set forth in the Office action mailed on 12/30/2020, is hereby withdrawn and claims 156-157, 159-164, 168, and 170 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 180 is allowable. Claims 182-187, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species (1)-(3), as set forth in the Office action mailed on 12/30/2020, is hereby withdrawn and claims 182-187 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 154, the prior art of record fails to teach or suggest an apparatus, comprising: an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the channel at a distal region of the barrel, wherein the channel has a longitudinal axis extending from the opening of the barrel to the outlet of the barrel; a porous carrier, disposed within the channel along the axis; a protein, held in the carrier, the protein being an albumin; a cellulosic stationary phase, disposed within the channel along the axis between the carrier and the distal region of the barrel; a lateral flow platform, coupled to the distal region of the barrel such that a sample pad of the lateral flow platform is in fluid communication with the outlet; a plunger, having a distal portion 
Claims 155-179 depend on claim 154.
Regarding claim 180, the prior art of record fails to teach or suggest an apparatus, comprising: an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the channel at a distal region of the barrel, wherein the channel has a longitudinal axis extending from the opening of the barrel to the outlet of the barrel; a porous carrier, disposed within the channel along the axis; a surfactant, held in the carrier; a lateral flow platform, coupled to the distal region of the barrel such that a sample pad of the lateral flow platform is in fluid communication with the outlet; a plunger, having a distal portion that is introducible into the channel via the opening, and is dimensioned to slide snugly within the channel along the axis; and a sponge, coupled 
Claims 181-191 depend on claim 180.
Regarding claim 192, the prior art of record fails to teach or suggest an apparatus, comprising: a plunger; an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the channel at a distal region of the barrel, the outlet having a cross-sectional area that is smaller than a cross-sectional area of the plunger, wherein the channel has a longitudinal axis extending from the opening of the barrel to the outlet of the barrel; a porous carrier, disposed within the channel along the axis; a protein, held in the carrier, the protein being an albumin; a cellulosic stationary phase, disposed within the channel along the axis between the carrier and the distal region of the barrel;7 of 19 a lateral flow platform, coupled to the distal region of the barrel such that a sample pad of the lateral flow platform is in fluid communication with the outlet; and a sponge, coupled to the distal portion of the plunger, and configured to hold saliva, wherein the plunger has a distal portion that is introducible into the channel via the opening, and the 
Claim 193 depends on claim 192.
Regarding claim 194, the prior art of record fails to teach or suggest an apparatus, comprising: a plunger; an elongate barrel, shaped to define a channel therethrough, the barrel having: an opening into the channel at a proximal region of the barrel, and an outlet from the channel at a distal region of the barrel, the outlet having a cross-sectional area that is smaller than a cross-sectional area of the plunger, wherein the channel has a longitudinal axis extending from the opening of the barrel to the outlet of the barrel; a porous carrier, disposed within the channel along the axis; a surfactant, held in the carrier; a lateral flow platform, coupled to the distal region of the barrel such that a sample pad of the lateral flow platform is in fluid communication with the outlet; and 8 of 19a sponge, coupled to the distal portion of the plunger, and configured to hold saliva, wherein the plunger has a distal portion that is introducible into the channel via the opening, and the plunger is: configured to introduce the sponge holding the saliva into the channel via the opening, and dimensioned to slide snugly within the channel along 
Claim 195 depends on claim 194.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797